Citation Nr: 1733867	
Decision Date: 08/18/17    Archive Date: 08/23/17

DOCKET NO.  14-13 822	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to an initial compensable rating for bilateral hearing loss, to include an extraschedular rating.

2.  Entitlement to service connection for left ear condition.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse




ATTORNEY FOR THE BOARD

P. Childers, Counsel


INTRODUCTION

The Veteran served on active duty from February 1959 to January 1963; and from June 1963 to August 1967.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in June 2011 by a Department of Veterans Affairs (VA) Regional Office (RO), which granted service connection for bilateral hearing loss with a noncompensable rating, and denied service connection for a left ear disorder.

The Veteran appeared at a hearing before the undersigned Veterans Law Judge in April 2017.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2).

The appeal is REMANDED to the agency of original jurisdiction.  VA will notify the appellant if further action is required.


REMAND

During his April 2017 Board Hearing, the Veteran stated that he felt left out during group gatherings because he is unable to hear what's going on; that he hears noise, but not what is being said.  Board Hearing Transcript, p. 6.  He testified "without my hearing aids I can't hear" (Transcript, p. 5), and added "even with my hearing aides I don't hear very well."  Transcript, p. 6.  

Review of the record reveals that the Veteran's last VA audiology examination was in September 2010.  As there is an indication that his hearing may have worsened since his last VA examination, he should be afforded a new one.  See 38 C.F.R. § 3.327(a); see also Snuffer v. Gober, 10 Vet. App. 400 (1997).  

As for the claim for a left ear condition, review of the record reveals that in addition to the September 2010 VA audiology examination, the Veteran was also examined by an Ear, Nose, and Throat physician in October 2010.  See October 2010 VA ENT examination report.  According to that October 2010 examiner, there was no evidence of present tympanic membrane perforation, but tympanometry was abnormal.  Unfortunately, the examiner did not opine as to whether the "diffusely tympanosclerotic" left tympanic membrane and "possible eustachian tube dysfunction" found on examination was related to service.  This is significant since the Veteran was treated for left ear eustachian tube dysfunction, and underwent a left tympanoplasty, during active duty service.  See, e.g., STRs dated in June and July 1967.  Since an opinion regarding the etiology of a current left ear disorder is also needed, this aspect of the requested examination should be done by an ENT physician.

While on remand, the claims file should be updated to include all VA medical records referable to the Veteran ear/hearing trouble dated after October 2013.  The Veteran should also be given an opportunity to identify any outstanding private medical records referable to his ear/hearing problems.    

Accordingly, the case is REMANDED for the following actions:

1.  Obtain all of the Veteran's VA audiology records dated after October 2013 and associate these records with the claims file.  

2.  Send a letter to the Veteran asking him to identify the source/location of any outstanding private medical records referable to his bilateral hearing complaints and/or left ear problem, and then take steps to obtain those records.  Associate any located records with the claims file.

3.  Schedule the Veteran for a VA audiology examination, including by an ENT physician, to ascertain the severity of the Veteran's service-connected bilateral hearing loss and for a nexus opinion regarding the claim of service connection for a left ear disorder.  The examiner must discuss the Veteran's current complaints and symptoms with the Veteran and document said in the examination report.  The claims file must also be reviewed by the examiner.  

All indicated tests, including a controlled speech discrimination (Maryland CNC) test, a puretone audiometry test, and an examination of the left inner ear, must be done, and all findings reported in detail.  The testing must be done without the use of hearing aids.  The examiner is then requested to 

a. opine, for each left ear disorder found on examination (other than hearing loss and tinnitus) or at any other time during the appeal period (to include the October 2010 examination findings of diffusely tympanosclerotic left tympanic membrane and "possible eustachian tube dysfunction") as to whether it is at least as likely as not (50 percent or greater probability) that the disorder began during service or in the year after active military service, or is otherwise related to active military service.

In formulating this opinion, the examiner should note that the Veteran was treated for left Eustachian tube dysfunction and left otitis media during active duty service; and underwent left tympanoplasty during active duty service.

b. report the Veteran's bilateral puretone thresholds at the 1000, 2000, 3000, and 4000 Hertz; and the Veteran's speech discrimination scores.

c. Opine as to the impact of the Veteran's service-connected bilateral hearing disabilities on his occupational functioning and daily life.

4.  Finally, after completion of all of the above and any other necessary development, readjudicate the claim for a compensable rating for bilateral hearing loss on a schedular and extraschedular basis, and the claim of service connection for a left ear disorder.  If any benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for 

Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.




_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).

